Order entered December 8, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00756-CR

                            CONNOR LEE CORALLI, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-84506-2015

                                           ORDER
       We REINSTATE this appeal.

       When appellant failed to make arrangements to pay for the reporter’s record, we abated

the appeal for a hearing to determine whether appellant desired to prosecute the appeal or if he

had been denied the reporter’s record because of ineffective counsel, indigence, or for any other

reason. On November 16, 2017, we received the trial court’s findings of fact. We ADOPT the

trial court’s finding that (1) appellant did not appear at the trial court’s November 16, 2017

hearing but appellate counsel did; (2) counsel informed the trial court he spoke with appellant in

October 2017; (3) at that time, appellant did not want to pursue the appeal; (4) appellant told

counsel he had access to a computer and would sign the motion to dismiss his appeal; (5)
appellant has not corresponded with counsel or responded to his calls or emails since that time;

and (6) appellant has abandoned the appeal.

       We ORDER this appeal submitted without the reporter’s record and brief as of the date

of this order to a panel consisting of Justices Lang, Brown, and Whitehill. See TEX. R. APP. P.

37.3(c), 38.8(b)(4). An opinion will issue in due course.

                                                     /s/    LANA MYERS
                                                            JUSTICE